Citation Nr: 1200164	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for erectile dysfunction (ED) as secondary to service connected diabetes mellitus type 2.

2.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity, as secondary to service connected diabetes mellitus type 2.

5.  Entitlement to service connection for sleep apnea, as secondary to service connected posttraumatic stress disorder (PTSD).

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

7.  Entitlement to an increased rating for diabetes mellitus type 2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2008, and February 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2008 and March 2009; a statement of the case was issued in October 2009; and substantive appeals were received in November 2009.   

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the May 2008 rating decision denied entitlement to service connection for hearing loss and tinnitus on a de novo basis, despite the fact that service connection had been previously denied for these disabilities (by way of a July 2004 rating decision).  

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that the Veteran provided testimony regarding the issue of entitlement to an increased rating for hypertension.  Service connection for hypertension was denied by way of a May 2008 rating decision; but service connection was subsequently granted by way of a July 2009 rating decision.  The Veteran filed an increased rating claim in August 2009; and it was denied by way of an October 2009 rating decision.  The issue was included in the RO's October 2009 statement of the case; but the Veteran did not file a substantive appeal in regards to this issue.  The November 2009 VA Form 9 was limited to the issues of erectile dysfunction, SMC, sleep apnea, and peripheral neuropathy, right upper extremity.  The Veteran submitted a November 2009 correspondence that the Board has accepted as a substantive appeal with regards to the issues of hearing loss and tinnitus.  However, the Board finds no substantive appeal with regards to the issue of increased rating for hypertension.  Consequently, the Board does not have jurisdiction over the issue.  However, the Board notes that from the Veteran's testimony, it appears that a new VA examination is warranted due to the increased severity since the most recent examination. The Board refers this issue to the AOJ for appropriate action.

The issue of entitlement to an increased rating for PTSD has been raised by the record (via a March 2011 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea, as secondary to service connected PTSD; and entitlement to an increased rating for diabetes mellitus type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2006, the RO denied the Veteran's claim for service connection for erectile dysfunction.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the June 2006 decision is neither cumulative nor redundant of the evidence of record at the time of the June 2006 denial; but the evidence, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  In July 2004, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement; the RO issued a statement of the case; and the Veteran failed to file a timely substantive appeal.  

4.  Certain evidence received since the July 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

6.  In July 2004, the RO denied the Veteran's claim for service connection for tinnitus.  The Veteran filed a timely notice of disagreement; the RO issued a statement of the case; and the Veteran failed to file a timely substantive appeal.  

7.  Certain evidence received since the July 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

8.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

9.  Peripheral neuropathy, right upper extremity was not manifested during the Veteran's active duty service or for many years after service, nor is otherwise related to service (it has not been objectively shown to be etiologically related to his service-connected diabetes mellitus type 2).

10.  The evidence of record does not demonstrate a current diagnosis of erectile dysfunction or other loss of use of a creative organ as the result of a service-connected disability


CONCLUSIONS OF LAW

1.  The June 2006 RO rating decision, which denied the Veteran's claim for service connection for erectile dysfunction as secondary to his service connected diabetes mellitus type 2 is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 2006 rating decision is not new and material; accordingly, the claim for service connection for erectile dysfunction is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The July 2004 RO rating decision, which denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the July 2004 rating decision is new and material; accordingly, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).
  
6.  The July 2004 RO rating decision, which denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

7.  Evidence received since the July 2004 rating decision is new and material; accordingly, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

9.  Peripheral neuropathy, right upper extremity was not incurred in or aggravated by active service; nor is it proximately due to or the result of the Veteran's service-connected diabetes mellitus type 2.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).

10.  The criteria for a special monthly compensation for loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A (West 2002); 38 C.F.R. § 3.350 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated July 2007, September 2008, and November 2008.                                                                   

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in July 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the July 2007 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in December 2004, April 2008, and May 2008; obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2011) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Erectile dysfunction
The Veteran's claim for service connection for erectile dysfunction was denied by way of a January 2005 RO rating decision.  The RO denied the claim again in a June 2006 rating decision.  The Veteran failed to file a timely notice of disagreement in regards to this issue.  Consequently, the June 2006 rating decision became final.  The evidence on record at the time of the June 2006 denial included the service treatment records; VA outpatient treatment records; private treatment records from Dr. F.I.; and a December 2004 VA genitourinary examination.  

The basis for the denial was the fact that the preponderance of the evidence was against a finding that the Veteran's erectile dysfunction is secondary to his service connected diabetes mellitus type 2.  Instead, treatment records dated August 2004 contained an assessment that the Veteran's erectile dysfunction is most likely due to hypogonadism and low testosterone levels.  The December 2004 VA examination report substantiated these findings.  

Evidence received since the June 2006 rating decision includes additional treatment records; a September 2009 statement from the Veteran's spouse; a November 2009 correspondence from Dr. M.R.G.; and hearing testimony from the Veteran.  The outpatient treatment records reflect continued treatment for erectile dysfunction; but they do not include a competent medical opinion that that the erectile dysfunction is due to service connected diabetes mellitus, type 2.  The Veteran's spouse stated that the Veteran's erectile dysfunction causes their marriage to suffer.  The correspondence from Dr. M.R.G. states that he treated the Veteran for diabetes mellitus type 2 from 1998 to 2004.  He also stated that there was never any discussion, diagnosis, or treatment of erectile dysfunction.  Finally, the Veteran testified that Dr. J. attributed his erectile dysfunction to low testosterone.  He then summarized the content of Dr. M.R.G.'s November 2009 correspondence; and reiterated that the diabetes mellitus type 2 diagnosis preceded the diagnosis of erectile dysfunction.  

The Board finds that the evidence is new in that it had not previously been submitted.  However, the evidence is not material in that it does not address the basis for the prior denial.  The new evidence fails to provide a competent medical opinion that the Veteran's erectile dysfunction was caused or aggravated by his service connected diabetes type 2.  Evidence that diabetes mellitus type 2 preceded erectile dysfunction is not evidence of causation.  Moreover, the December 2004 VA examiner recognized that diabetes preceded erectile dysfunction when he noted that the Veteran gave a history of borderline diabetes in 2001, with a final diagnosis in 2002.  He further noted that a July 2004 treatment reported reflected that the Veteran did not have any problem obtaining an erection; but that he did experience some lower abdominal pain during intercourse.  Consequently, the fact that diabetes preceded erectile dysfunction is not a new fact.    

In the absence a competent medical opinion that the Veteran's erectile dysfunction was caused or aggravated by his service connected diabetes type 2, the Board finds that the Veteran has not submitted new and material evidence to reopen the claim.  

Hearing loss and tinnitus
The Veteran's claims for service connection for hearing loss and tinnitus were denied by way of a July 2004 RO rating decision.  The Veteran filed a timely notice of disagreement; but he failed to file a timely substantive appeal in response to the February 2006 statement of the case.  Consequently, the July 2004 rating decision became final.  The only relevant evidence on record at the time of the July 2004 denial was the Veteran's service treatment records which failed to reflect any findings attributed to hearing loss or tinnitus.

The basis for the denial was the fact that the Veteran had not shown that he had been diagnosed with hearing loss or tinnitus, or that either alleged disability was related to service.  

Evidence received since the July 2004 rating decision includes VA outpatient treatment records, testimony from the Veteran, and an April 2008 VA examination report that diagnoses tinnitus and bilateral sensorineural hearing loss.

The diagnoses of bilateral hearing loss and tinnitus constitute new evidence.  Moreover it is material in that the diagnoses relate to unestablished facts necessary to substantiate the claims of service connection.  Consequently, the Board finds that the Veteran has submitted new and material evidence to reopen the claims.  The Board will therefore adjudicate the claims on a de novo basis, as the RO did in its May 2008 rating decision and October 2009 statement of the case.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in- service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At his May 2011 Board hearing, the Veteran testified that the only real noise exposure that he ever experienced was in the military; and that he began to notice hearing loss and tinnitus shortly after he came back from Vietnam.  After he got out of service, he went into the restaurant business.  Over the years, his hearing began to get worse.  He reported that he simply lived with it until 2003, and then he sought medical treatment for it.  

The service treatment records do not reflect any findings attributed to hearing loss or tinnitus.  The Veteran's March 1968 entrance examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 15, 15, 15, and 15 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 5, 5, 15, and 20 decibels respectively.  

The Veteran's March 1970 separation examination reflects that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 
-10, -10, -10 and -10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at -10, -10, -10, and -10 decibels respectively.  He completed a Report of Medical History in conjunction with the examination.  In it, he specifically denied having any hearing loss.  He checked "yes" in regards to having ear, nose, or throat trouble; but he clarified that he was referring to sinus problems (not hearing loss or tinnitus).  
    
The Veteran underwent a VA audiologic examination in April 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of hearing loss and tinnitus.  He reported that he first started noticing problems 16 years ago.  He reported being exposed to excessive noise in the military (in for the form of artillery); exposure to excessive noise in his occupation (in the form of aircraft, traffic, and boats); and exposure to excessive noise recreationally (in the form of loud music, electrical equipment, hunting and shooting).  

Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 20, 25, 25, and 35 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 25, 25, 30, and 40 decibels respectively.  The examiner diagnosed the Veteran with bilateral mild, high frequency sensorineural loss.  She stated that hearing loss and tinnitus were not caused by or a result of military noise exposure.  Her rationale was that the Veteran had normal hearing upon discharge from service in March 1970; and the military records provide no substantive evidence that hearing loss occurred while in the service.  She noted that the Veteran reported that hearing loss and tinnitus began approximately 16 years ago, which would be approximately 21 years after discharge from service.

The Board notes that the lack of any post-service treatment records for decades after service is probative to the issue of chronic disability.  Moreover, the Veteran admitted at his April 2008 examination that he did not have any problems with hearing loss or tinnitus until 16 years ago (approximately 1992, or 22 years after discharge from service).  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that no chronic disability was noted during service or for decades after service; and the lone medical opinion weighs against the claims. 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral neuropathy, right upper extremity
At his May 2011 Board hearing, the Veteran testified that he first noticed a problem in the sensation of his right arm in either 2005 or 2006.  He further testified that Dr. G. (his VA doctor) told him that it was related to his service connected diabetes mellitus.  

The Board recognizes that the Veteran's primary contention is that peripheral neuropathy is secondary to service connected diabetes.  However, the Board notes (for the sake of being thorough) that there are no findings attributed to peripheral neuropathy in the service treatment records or for decades thereafter; and that there is no competent medical opinion linking peripheral neuropathy to service on a direct basis.  

With regards to the issue of secondary service connection, the Veteran underwent a VA examination in May 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had right upper extremity neuropathy due to diabetes mellitus type 2.  The Veteran stated that he noticed a loss of strength in his right hand without any trauma in 2006.  The examiner noted that the records reflect that a September 2007 MRI of the cervical spine showed cervical disc disease involving C3-4 and C6-7 with cervical stenosis from C3-4 to C6-7.  The examiner listed the Veteran's present right upper extremity symptoms: weakness, numbness, and paresthesias.  

Upon examination, muscle strength was 5/5, and the examiner noted that there was no motor function impairment.  Sensory function report was normal.  Reflex examination of the right bicep, tricep, and brachioradialis reflex were all 2+.  There was no muscle atrophy.  After reviewing the claims file and the results of the examination, the examiner diagnosed the Veteran with cervical disc disease with radiculopathy.  He stated that "Veteran's neuropathic complaints of right upper extremity is not caused by nor related to his [service connected] diabetes mellitus type 2."  The rationale for his opinion was the fact that there is documented evidence of cervical stenosis.  He believes that the Veteran's right upper extremity symptoms are due to the cervical stenosis.  

The Board notes that the only competent medical opinion in the claims file weighs against the Veteran's claim.  The Board acknowledges the Veteran's testimony in which Dr. G. allegedly told him that his peripheral neuropathy was related to diabetes.  However, the Board cannot find such an opinion in the claims file.  The Board already acknowledged the November 2009 correspondence from Dr. M.R.G. in which he stated that he treated the Veteran for diabetes mellitus type 2 from 1998 to 2004; and that there was never any discussion, diagnosis, or treatment of erectile dysfunction.  The claims file also contains a July 2009 correspondence from Dr. D.A.G. in which he states that he treated the Veteran from July 2007 to June 2009.  He further stated that the Veteran has severe PTSD; that the Veteran has diabetes mellitus which requires NPH insulin; that the Veteran has essential hypertension; and that the Veteran's fatigue and lack of energy are related to his physical and mental disabilities.  The Board notes that there is neither mention of peripheral neuropathy nor any opinion linking it to diabetes mellitus.  

The Board notes that the outpatient treatment records from Dr. D.A.G. (dated July 2007 through March 2003) reflect findings of diabetic neuropathy in the Veteran's feet.  They also reflect right arm tenderness in the elbow and the muscles of the lower arm.  There is no opinion regarding the etiology.  However, Dr. D.A.G. assessed the Veteran with "cervical and lumbar radiculopathy.  Repeat back X-rays and X-ray right elbow."  

Once again the Board finds that the only competent medical opinion in the claims file weighs against the Veteran's claim.  Although the Board finds the Veteran's testimony to be largely credible, the Board recognizes that although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnoses or causation competent.  Therefore, the Board may not rely on these recollections to provide the necessary nexus between service and current disability.  Memories of what a clinician may or may not have said cannot constitute competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the absence of a competent medical opinion to contradict the opinion of the May 2008 examiner, the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for peripheral neuropathy, right upper extremity, as secondary to service connected diabetes mellitus type 2 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Special Monthly Compensation

The Veteran seeks special monthly compensation (SMC) based on erectile dysfunction that he claims is due to his service-connected diabetes mellitus. Entitlement to SMC is warranted if a Veteran, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011). 

While service connection is in effect for diabetes mellitus, the evidence does not show that it has caused him to suffer the loss of use of his creative organ.  As explained above, the evidence does not support a finding that the Veteran's erectile dysfunction is due to the Veteran's service connected diabetes mellitus type 2.  Accordingly, given the absence of a showing of the loss of use of a creative organ as a result of a service connected disability, special monthly compensation is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

The Veteran's application to reopen a claim for service connection for erectile dysfunction is denied.

The Veteran's application to reopen service connection claims for hearing loss and tinnitus is granted.

Entitlement to service connection for hearing loss, tinnitus, and peripheral neuropathy is denied.

Entitlement to a special monthly compensation based on the loss of use of a creative organ is denied.


REMAND

Sleep apnea
The Veteran contends that his sleep apnea is secondary to his service connected PTSD.  The RO properly scheduled a VA examination for the purpose of obtaining a competent medical opinion regarding the etiology of the Veteran's sleep apnea.  The Veteran underwent the VA examination in January 2009.  The examiner stated that he could not render the necessary opinion without resorting to mere speculation.

When an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, the examiner's rationale for his inability to render an opinion is incomplete.  The basis for his opinion is simply that "After careful review of the C file and all medical evidence."  The rationale appears to have been cut off in mid sentence.  In any case, the rationale is inadequate to render a decision on this issue; and the Board finds that the claim must be remanded for a new examination and opinion.  

Diabetes mellitus
By rating decision in December 2010, the RO denied an increased rating for diabetes mellitus type 2.  A notice of disagreement was received in March 2011.  A statement of the case has not been issued with regards to this claim.  Accordingly, the issue must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's sleep apnea began during or is etiologically related to service, to include whether sleep apnea was caused, or aggravated by, his service connected posttraumatic stress disorder.  
  
If the examiner cannot provide an etiology opinion without resorting to speculation, the examiner must so state, and provide a rationale for why he or she cannot opine without speculating.

2.  With regard to the issue of entitlement to an increased rating for diabetes mellitus type 2, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have an opportunity to complete and appeal by filing a timely substantive appeal if he so desires.

3.  Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


